Citation Nr: 0415044	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  04-03 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for emphysema as 
secondary to asthma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active duty from March 1943 to 
March 1946.  
This case comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision rendered by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In February and April 2004, the veteran withdrew his request 
for a hearing with a Judge from the Board.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
before the Board at this time have been addressed.  

2.  Asthma of an unspecified etiology is shown more than one 
year after the veteran's separation from service, and is not 
shown to be related to that service.  

3. The veteran's residuals of emphysema are not related to 
any service-connected disability.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

2.  Emphysema is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.310(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to Service Connection for Asthma

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2003).  The respiratory disorders before the Board at this 
time are not included in the list of disorders under 38 
C.F.R. §§ 3.307 and 3.309.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The veteran contends that service connection is appropriate 
for his claimed asthma disability.  After a review of the 
evidence, the Board finds that his claim for service 
connection for asthma must fail.

Available service medical records are void of any complaints, 
treatment, or diagnosis of asthma.  Both a January 1943 
entrance examination report and a March 1946 separation 
examination report noted that the veteran's lungs were 
normal.  A service treatment record from July 1945 showed an 
isolated notation of nasal pharyngitis.   

Private treatment records from Cardiology Associates reflect 
that the veteran had previously complained of asthma, 
orthopnea, and lower extremity edema.  In the March 2000 
treatment record, the physician noted that after treatment 
the veteran's shortness of breath symptoms had improved.  A 
December 2000 treatment note listed diagnoses of asthma and 
chronic obstructive pulmonary disorder (COPD) and showed that 
the veteran again complained of experiencing shortness of 
breath.  Asthma was included in a list of the veteran's 
current health conditions in treatment records dated in 
December 2000, March 2001 and February 2002 from Dr. Tedder.  
Additional treatment records dated in September 2000 as well 
as January and March 2001 from St. Bernards Medical Center 
show that the veteran was treated for multifactorial dyspnea 
and asthma.   

The Board acknowledges that the veteran maintains that he 
suffers from asthma that is related to his period of active 
service.  However, the record does not show that the veteran 
has the medical expertise that would render competent his 
statements as to the relationship between his military 
service and his current respiratory disability.  His opinions 
alone cannot meet the burden imposed by 38 C.F.R. § 3.303 
with respect to the relationship between events incurred 
during service and his current claimed respiratory 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2003).  Statements from the veteran can be 
used only to provide a factual basis upon which a 
determination could be made that a particular injury occurred 
in service, not to provide a diagnosis or a medical opinion 
linking that in-service disease or injury to a current 
disability.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  See 38 
C.F.R. § 3.159(a)(1) (2003).  Competent medical evidence is 
considered more probative than competent lay evidence.  
Therefore, the Board finds that the medical evidence of 
record, which does not indicate that the veteran's current 
respiratory disability is related to his active military 
service, is more probative than the veteran's own lay 
statements.  

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for asthma.  In this case, there is no competent 
medical evidence of record showing that the veteran's 
respiratory disability has been etiologically related to his 
period of active service.  Available service medical records 
are void of any complaint, treatment, or diagnosis of asthma. 
In addition, the veteran's lungs were assessed as normal and 
there was no notation of a respiratory disability on the 
veteran's March 1946 separation examination report.  Private 
treatment records show that the veteran now suffers from 
multiple health conditions including asthma, chronic 
obstructive pulmonary disease, bronchitis, pneumonia, lung 
cancer, and congestive heart failure.  However, none of the 
evidence of record shows that the veteran's current asthma is 
related to his period of active military service.  

The claim of service connection for asthma must be denied.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

II. Entitlement to Service Connection for Emphysema as 
Secondary to Asthma

A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2003).  The United States Court of 
Appeals for Veterans Claims (CAVC) clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  To establish a claim for secondary 
service connection, a veteran must demonstrate that a current 
disability is the result of a service-connected disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  See 
Black v. Brown, 10 Vet. App. 279 (1997).  

The veteran contends that he currently suffers from emphysema 
as a result of his claimed disability of asthma, and that 
service connection for his disability of emphysema is 
appropriate.  After a review of the evidence, the Board finds 
that his contention is not supported by the record, and that 
his claim for secondary service connection must fail.

Private treatment records show that the veteran has suffered 
from multiple respiratory conditions including emphysema, 
asthma, bronchitis, pneumonia, COPD, and lung cancer.  
Emphysema was included in a list of the veteran's current 
health conditions in treatment records dated in December 
2000, March 2001 and February 2002 from Dr. Tedder.  

In considering the claims of secondary service connection, 
the Board acknowledges the veteran's complaints of emphysema 
due to his claimed asthma disability. As noted above, his 
opinion alone cannot meet the burden imposed by 38 C.F.R. 
§§ 3.303 and 3.310 with respect to the relationship between 
events incurred during service, his claimed disability of 
asthma, and his current complaints of emphysema.  See Moray 
v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Rather, as noted above, 
the veteran's statements qualify as lay evidence.  Lay 
evidence is considered competent if it is provided by a 
person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2) (2003).  Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2003).  

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for emphysema as secondary to asthma.  The veteran 
is not currently service connected for his claimed asthma 
disability.  In addition, none of the competent medical 
evidence of record shows that the veteran's emphysema is 
proximately due to any disability including asthma.  


In weighing the competent medical evidence of record 
concerning the claimed relationship between the veteran's 
current residuals of emphysema and asthma, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  The Board finds that since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, 
the veteran's claim for service connection of emphysema as 
secondary to asthma is not warranted.

III. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to service connection for asthma and 
entitlement to service connection for emphysema as secondary 
to asthma.  The veteran has not indicated the existence of 
any pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to these claims has been obtained and 
associated with the claims folder.

The Board notes that the record is not entirely clear 
concerning whether some of the veteran's service medical 
records are unavailable.  The record contains service medical 
records obtained by VA in 1949.  In connection with the 
current claim, the veteran has asserted in multiple 
statements that he was treated for asthma during active 
service in October 1944 while stationed in Manchester, 
England.  VA requested the veteran's service medical records 
from the National Personnel Records Center (NPRC) in January 
2003.  The NPRC reported during the same month that they did 
not have such records for the veteran, and that they had 
probably been accidentally destroyed in a 1973 fire at that 
facility.  Additional requests to attempt to obtain the 
veteran's service medical records as well as SGO (Office of 
the Army Surgeon General) reports and morning/sick reports 
were also unsuccessful in June 2003.   Each search was unable 
to locate any additional service medical records including 
SGO or morning/sick reports.  After several unsuccessful 
attempts to obtain additional service medical records, the RO 
determined in July 2003 that further efforts to obtain the 
records would be futile.   Reasonable attempts were made to 
obtain identified relevant evidence as required under 
38 C.F.R. § 3.159(c).  See 38 C.F.R. § 3.159(c) (2003).  

In this case, the RO sent the veteran multiple letters in 
September and November 2002 and July 2003 as well as issued a 
statement of the case (SOC) dated in January 2004, which 
notified the veteran of the type of evidence necessary to 
substantiate his claims.  The documents also informed him 
that VA would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The November 2002 
and July 2003 letters as well as January 2004 SOC issued by 
the RO also explicitly informed the veteran about the 
information and evidence he is expected to provide.  

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim.".  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  VA's General Counsel 
has determined that the VCAA provisions do not require this 
"fourth element, and that the CAVC's statement on this point 
is obiter dictum and not binding on VA.  VAOPGCPREC 1-2004 
(Feb. 24, 2004).  The Board is bound by General Counsel 
precedent opinions.  See 38 U.S.C.A. § 7104(c) (West 2002).  

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Board notes that the multiple letters were sent to the 
veteran in September 2002, November 2002, and July 2003 
before the RO's September 2003 rating decision that is the 
basis of this appeal.    

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the January 2004 SOC issued by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).

The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied by the letters dated in September 
2002, November 2002, and July 2003 as well as the January 
2004 SOC issued to him by the RO.  


ORDER
 
Service connection for asthma is denied.

Service connection for emphysema as secondary to asthma is 
denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



